Citation Nr: 0401408	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for Parkinson's disease 
with early dementia and reflex sympathetic dystrophy, claimed 
as a residual of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  He has reported service in the Republic of 
Vietnam, as well as service from June 1962 to October 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 3, 2002, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
Parkinson's disease with early dementia and reflex 
sympathetic dystrophy, claimed as a residual of exposure to 
Agent Orange.

In his original claim received in August 2000, the veteran 
listed hypertension and a depressive disorder along with 
Parkinson's disease as the conditions for which his claim was 
made.  It is unclear whether the veteran intended to claim 
service connection for hypertension and a depressive 
disorder.  However, the RO construed this application as a 
claim for service connection for Parkinson's disease.  The 
issues of entitlement to service connection for hypertension 
and depressive disorder are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
provides that the duty to assist includes making reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. 
§ 5103A(a)(1).  As part of the assistance provided, the 
Secretary shall make reasonable efforts to obtain relevant 
records.  Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(1), (3). 

The veteran contends that his Parkinson's disease with early 
dementia and reflex sympathetic dystrophy is due to his 
exposure to Agent Orange while stationed in the Republic of 
Vietnam.  However, the veteran's service in the Republic of 
Vietnam has not been verified.  The Board finds that the RO 
should attain the veteran's service personnel records to 
obtain verification of this service period. 

The veteran's service medical records are not associated with 
the claims folder.  The Board finds that these records could 
be relevant to the claim for service connection.

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  The evidence of a link between a current 
disease and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The current record contains no competent evidence linking 
Parkinson's disease to Agent Orange or any other incident of 
service.  However, the veteran has reported that his doctors 
have related his Parkinson's disease to Agent Orange 
exposure.  In these circumstances VA has an obligation to at 
least advise the veteran to obtain a statement from these 
physicians.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran has not yet been so advised.  Given VA's enhanced 
duty to assist veterans in substantiating their claims under 
the VCAA, VA may also have a duty to request such opinions 
directly from physicians.  See 38 U.S.C.A. § 5103A(a) (West 
2002) (providing that VA will make reasonable efforts to 
assist a claimant in substantiating a claim for benefits).

Accordingly, this case is REMANDED for the following action:  

1.  The RO should contact the National 
Personnel Records Center located at 9700 
Page Avenue, St. Louis, Missouri, 63132-
5100, and request complete copies of the 
veteran's service medical records and 
service personnel records for all of the 
veteran's periods of service.  If any 
records requested are unavailable, or the 
search for such records yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran should be 
notified and given the opportunity to 
submit alternate evidence.

2.  The RO should advise the veteran to 
obtain statements from his physicians, 
including Dr. Eric Ogren, M.D., that his 
current Parkinson's disease was as likely 
as not caused by Agent Orange exposure 
during service.  The physicians should 
provide reasons for their opinions.  The 
RO should also advise the veteran that it 
will assist him by contacting the doctors 
and requesting opinions, if he furnishes 
their complete names and contact 
information.  If the veteran furnishes 
this information, the RO should ask the 
specified physicians to provide opinions 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's Parkinson's disease was 
caused by exposure to Agent Orange while 
serving in Vietnam.  The RO should also 
ask the physicians to provide a 
rationale, including citation to 
scientific or medical treatises, in 
support of their opinions.

3.  When the RO is satisfied that the 
record is complete, the RO should 
readjudicate the claim of entitlement to 
service connection for Parkinson's 
disease with early dementia and reflex 
sympathetic dystrophy, claimed as a 
residual of exposure to Agent Orange.  If 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

